Citation Nr: 0620611	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  What evaluation is warranted for a recurrent dislocation 
of the right shoulder prior to November 3, 2005?

2.  What evaluation is warranted for a recurrent dislocation 
of the right shoulder since November 3, 2005?

3.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1946, October 1947 to December 1947, and May 1948 
to July 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In August 2004, the Board remanded the veteran's 
appeal for further evidentiary development.  In a December 
2005 rating decision, the RO granted a 50 percent rating for 
recurrent dislocation of the right shoulder effective from 
November 3, 2005.  

Since the United States Court of Appeals for Veterans Claims 
(Court) in AB v. Brown, 6 Vet. App. 35 (1993), found that 
appeals in which the veteran expresses general disagreement 
with the assignment of a particular rating and requests an 
increase, VA is required to construe the appeal as an appeal 
for the maximum benefit allowable by law or regulation, the 
Board has characterized the issues on appeal as they appear 
of the first page of this decision.


FINDINGS OF FACT

1.  Prior to November 3, 2005, the veteran's recurrent 
dislocation of the right shoulder was manifested by fibrous 
union of the humerus.

2.  Since November 3, 2005, the veteran's recurrent 
dislocation of the right shoulder has not been manifested by 
a nonunion of the humerus.

3.  Unfavorable ankylosis of the right scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side is not shown.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2005, the veteran met the criteria 
for a 50 percent rating for recurrent dislocation of the 
right shoulder.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5202 (2005).

2.  Since November 3, 2005, the veteran has not met the 
criteria for an increased rating for recurrent dislocation of 
the right shoulder.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5202.

3.  The veteran does not meet the criteria for an increased 
rating for traumatic arthritis of the right shoulder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5200, 5201 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2002, prior 
to the appealed from rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Thereafter, the claims 
were readjudicated in the December 2005 rating decision and 
February 2006 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claims for increased ratings for 
recurrent dislocation of the right shoulder since November 3, 
2005, and traumatic arthritis of the right shoulder.  Hence, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
veteran has been afforded several VA examinations and all of 
his records have been obtained from the Wilmington VA Medical 
Center.  The veteran also notified VA in September 2004 that 
he had no other evidence to file in support of his claim.  
There is no pertinent evidence which is not currently part of 
the claims files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  

The Claims

The veteran and his representative contend that the 
claimant's right shoulder disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Recurrent Dislocation of the Right Shoulder

A January 2000 rating decision implemented the Board's 
December 1999 decision by rating the recurrent dislocation of 
the right shoulder as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Thereafter, a December 2005 
rating decision granted the right shoulder dislocation 
disorder a 50 percent rating under Diagnostic Code 5202, 
effective from November 3, 2005.

Because VA examiners reported that the veteran is right 
handed, 38 C.F.R. § 4.71a, Diagnostic Code 5202, provides a 
50 percent evaluation where there is fibrous union, and a 60 
percent evaluation where there is nonunion of the humerus 
(false flail joint).



Prior to November 3, 2005

As to the period prior to November 3, 2005, the Board notes 
that the February 2002 VA examiner opined, among other 
things, that the right shoulder had significant adhesive 
capsulitis.  Tellingly, the November 2005 VA examiner 
thereafter opined that adhesive capsulitis is analogous to 
fibrous union of the shoulder joint.  Accordingly, for the 
period prior to November 3, 2005, the Board finds that the 
veteran met the criteria for a 50 percent rating for a 
recurrent dislocation of the right shoulder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202. 

Prior to and Since November 3, 2005

As to whether the veteran is entitled to a rating in excess 
of 50 percent for recurrent dislocation of the right shoulder 
at any time since his appeal has been pending, the Board 
notes that x-rays taken at the February 2002 and November 
2005 VA examinations were negative for any evidence of 
nonunion of the humerus.  VA records generated prior to the 
veteran's current claim are likewise negative for any 
evidence of nonunion of the humerus.  Accordingly, the 
criteria for a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, have not been met at any time since his 
appeal has been pending.

Traumatic Arthritis of the Right Shoulder

A January 2000 rating decision implemented the Board's 
December 1999 decision by granting service connection for 
traumatic arthritis of the right shoulder and rated it as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5201. 

A 40 percent rating is the maximum schedular rating for 
limitation of motion of the major arm without ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  Because VA examiners reported that 
the veteran is right handed, a 50 percent evaluation is 
assignable where there is unfavorable ankylosis and abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200. 

In this case, while the range of right arm motion was 
restricted at both the February 2002 and November 2005 VA 
examinations there is at least some motion.  In the absence 
of unfavorable ankylosis, the Board may not rate his service-
connected disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Likewise, in the absence of 
ankylosis, the criteria for a higher rating under Diagnostic 
Code 5200 have not been met.  Id.

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where as here the veteran is already receiving the maximum 
rating available for limitation of motion of the shoulder, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005), do not 
apply.  Johnston, 10 Vet. App. at 85. 

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his right shoulder 
disabilities interferes with his ability to obtain and/or 
maintain employment, the Board considered the application of 
38 C.F.R. § 3.321(b)(1) (2005).  Although the veteran has 
described his pain and weakness, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his right shoulder disabilities have 
resulted in frequent periods of hospitalization or in a 
marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also not overlooked the veteran's and his 
representative's written statements to the RO or the 
claimant's statements to his VA physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's and his representative's 
statements which address the clinical severity of the 
claimant's disorders do not constitute competent evidence.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims to the extent outlined above, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, those claims must be 
denied.


ORDER

Prior to November 3, 2005, a 50 percent rating is granted for 
a recurrent dislocation of the right shoulder, subject to the 
laws and regulations governing the award of monetary 
benefits. 



Since November 3, 2005, an increased rating for a recurrent 
dislocation of the right shoulder is denied.  

Entitlement to an increased rating for traumatic arthritis of 
the right shoulder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


